Title: To Thomas Jefferson from Matthew Groves, 30 July 1801
From: Groves, Matthew
To: Jefferson, Thomas


               
                  Dr. Sir,
                  Boston 30th. July 1801
               
               the unfortunate person who Does himself the honor to adress Your excellencey, solicits if Agreeable to your honor, some little office in the government service. such as a weigher and gauger, or any thing better which your excellencey wou’d be pleasd to bestow, or recommend to the Collector of this port. what gives me Confidence to make this application arises from the following Circumstances together with the Philosophic, brilliancy, liberallity, and elegance, which I observ’d [in] Your excellenceys speech. (I do not sir profess to be a judge, but I never in my life was so pleas’d with any piece either of reading or writing. and the world has not nor never will, produce any thing that had so great a tendency to unite all parties) encourages me to adress you in the following manner—
               I was told sir, that you are a great student in Astronomy, of this truth I was well Convinc’d long before I heard it from others, as no man can be truly great without a general Knowledge of that grand Science. The person who is now engaged in writing this letter to your excellency, is also a student in Astronomy, and an unfortunate man prompted by laudable ambition to engage in the study of the longitude at Sea. I Contracted a disposition for that study, so early in life as when a boy at lattin grammar school, on hearing a seaman Observe that many had endeavour’d to gain by study, and None had Succeeded; I in Consequence of that observation undertook a sea life for no other purpose, with a fix’d resolution to gain that problem or perish—
               The Idea upon which my hopes are founded is by Observations made upon the eclipses of the satalites of Jupiter, the Conceptions which I have of my System in making these Observations is I believe New and Original, and I am Confident, from the method which I have invented that these Observations may be made with much less magnifyg powers than is generally Suspected, so much so, that the motion of a ship at sea woud be no impedemint to the Observation—
               This study sir, has brought poverty upon me, (a natural Consequence upon me) and being in my fifty fourth year makes it late for me to enter again upon a sea life, Therefore sir I am perswaded that one word from the lips of your excellencey will place this unfortunate ambitious man, in a situation to support himself wife and Eight Children [and make us] Comfortable and happy.—
               I woud further observe to your excellency that I unbusom’d myself to three of our richest merchants. thinking thereby to gain some little assistance to purchase instruments, &c, but the wretches in this part of the Country are generally destitute [of] publick Spirit, and when I consider the state of my own finances. I get very dull So much so, that it draws a painfull anxiety bordering upon wild dispair upon me and I am borne down by every thing that is in the power of imagination to inflict, Nature at times appears to abandon me, and leaves me shatter’d like a wreck deserted amongst the rocks upon the sea shore, when I find myself unsupported and alone Contending with so powerfull an adversary. No more Dr. Sir. But shou’d think it a great honor if your Excellencey wou’d Condescend to send me a line in answer (as soon as it shoud be your Excellenceys pleasure) from the greatest Statesman and Philosopher in the united States to the most unfortunate one, I do myself the honor to subscribe myself as always Your Excellency’s friend and Humble Servant—
               
                  
                     [Matthew C. Groves]
                  
               
               
                  N.B. Your excellencey can form some Idea of my veracity from the following Circumstances. The only friend which I ever had in this place was the Honobl. Thomas Russell Esqr. who is now no more. I saild for that gentleman twenty one years in the west India trade Nineteen years of which I was Consgn’d to myself—Your Excellencey will be pleas’d to excuse the writing, and grammatical part as it is wrote by one who was draged up to a sea life. I Remain as above Your Excellencys friend Assuredly
               
               
                  
                     M. C. Groves
                  
               
            